DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The amended drawings and specification were received 02/28/2022. These amendments are accepted, and the objections set forth prior are withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 19-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Langdale et al. (US 20170265915 A1) (hereon referred to as Langdale).
Regarding claim 19, Langdale teaches a humeral head support (210) for use in an implant (250) for repairing a multipart fracture of a proximal end of a humerus (104) of a human, the humeral head support comprising: 

a support portion (212) extending from the base portion,
wherein the support portion extends from the base portion in a direction such that the support portion is configured to extend from the base portion diagonally in a medial and distal direction when the base portion is attached to the proximal end of the implant, and
wherein the support portion is positioned with respect to the base portion so as to be positioned between a humeral head of the humerus and a lesser tuberosity of the humerus (note that this is a functional recitation, and that the device is capable of being positioned between these two regions of the humerus) so as to support the humeral head of the humerus during a repair of a four-part fracture of the humerus (see inward medial movement of distal portion 212 shown in Fig. 4C, also note that the device is configured to support the humeral head).
Regarding claim 20, Langdale teaches the humeral head support of claim 19, wherein the humeral head support has a medial surface (side facing humerus in Fig. 4A), a lateral surface opposite the medial surface of the humeral head support (facing opposite to bone), a proximal end (214), a distal end (212) opposite the distal end of the humeral head support, and at least one anchoring point (220) configured to engage an anchoring device (230), and wherein the base portion (214) configured for attachment to the proximal end of the implant (252) includes the proximal end of the humeral head support (210) having a profile that is complementary to a surface of the proximal portion of the implant when the lateral surface of the humeral head support is positioned adjacent the surface of the proximal portion of the implant (note that humeral head support lies adjacent to implant 252 on outside of bone).
Regarding claim 21, Langdale teaches the humeral head support of claim 19, further comprising at least one anchoring point (252).
Regarding claim 22, Langdale teaches the humeral head support of claim 21, wherein the at least one anchoring point includes at least one threaded hole (see Para. [0065]) configured to receive at least one screw.

Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-18 are rejected under 35 U.S.C. 103 as being unpatentable over Langdale (US 20170265915 A1) in view of Angibaud et al. (US 20050177241 A1) (hereon referred to as Angibaud).
Langdale teaches a proximal portion of an implant for repairing a multipart fracture of a proximal end of a humerus (104) of a human, the proximal portion comprising: 
an asymmetric body (200) having a proximal end (252), a distal end (254) opposite the proximal end, a medial side (opposite plate 210), a lateral side opposite the medial side (near plate 210), an anterior edge (shown in Fig. 4A), and a posterior edge (opposite side to that shown in Fig. 4A) opposite the anterior edge; 
a medial surface extending along at least a portion of the medial side, the medial surface having a proximal end and a distal end (surface on implant facing opposite the plate in Fig. 4A); 
at least one anchoring point (256) formed in the asymmetric body, the at least one anchoring point configured to engage an anchoring device (230) to thereby anchor the proximal portion to a portion of the humerus (claim 1),
claim 2),
wherein the engagement mechanism is a taper (see Para. [0069]) (claim 3),
wherein the proximal portion is integrally formed with a distal portion of the implant (see Para. [0074]) (claim 4),
wherein the at least one anchoring point includes at least one threaded hole configured to receive at least one screw (claim 6),
wherein at least a portion of an outer surface of the proximal portion is porous (see Para. [0073]) (claim 8),
further comprising a humeral head support engagement point configured to engage a humeral head support (210) (note that the proximal implant engages with the humeral head support 210 via anchors 230) (claim 9).
Langdale furthermore teaches a kit for repairing a multipart fracture of a proximal end of a humerus of a human (see Figs. 4A-4H), the kit comprising: 
3a plurality of proximal portions (252) (see different embodiments in Para. [0070]) including: 
a round body (252) configured to be placed in the humerus;
at least one anchoring point (256) formed in the round body, the at least one anchoring point configured to engage an anchoring device to thereby anchor the proximal portion to a portion of the humerus; and 
an engagement mechanism positioned at the distal end of the asymmetric body and configured to engage a distal portion of the implant (see Para. [0073]), wherein each of the proximal portions within the kit is differently sized from all others of the proximal portions within the kit (note the possible variations referred to in Para. [0070]); 

at least one humeral head support (210) configured for attachment to the selected one of the plurality of proximal portions (see Fig. 4A), each of the at least one humeral head support including a medial surface (inner side facing bone), a lateral surface opposite the medial surface (outer side) of the humeral head support, a proximal end (214), a distal end (212) opposite the distal end of the humeral head support, and at least one anchoring point (220) configured to engage an anchoring device (230), wherein the proximal end of each of the at least one humeral head support has a profile that is complementary to the proximal support surface of the selected one of the proximal portions lateral surface of the humeral head support is positioned adjacent the surface of the proximal portion of the implant (note that plate 210 sits on the outside of the bone adjacent to the proximal portion 252), and wherein the lateral surface of the humeral head support is configured to support a humeral head of the humerus during a repair of a four-part fracture of the humerus (see humeral support shown in Fig. 4A and Para. [0063]), (claim 12)
wherein each of the plurality of distal portions has a different length or a different diameter from all of the other distal portions within the kit (see alternative shapes in Para. [0074]) (claim 15),
wherein the engagement mechanism of the plurality of proximal portions includes a taper (see Para. [0069]) (claim 16),
wherein the at least one anchoring point of each of the proximal portions includes at least one threaded hole (256) configured to receive at least one screw (230) (see Para. [0070]) (claim 17), 
however fails to teach a proximal portion including an asymmetric body having a proximal end, a distal end opposite the proximal end, a medial side, a lateral side opposite the medial side, an anterior edge, and a posterior edge opposite the anterior edge; a medial surface extending along at least a portion of the medial side, the medial surface having a proximal end and a distal end; a protrusion forming the lateral side of the asymmetric body, the protrusion extending in a lateral direction and being offset in an anterior direction, wherein the protrusion is configured to point toward a bicipital groove of the humerus when the proximal portion is implanted in the humerus; an anterior support surface defined by an anterior side of the protrusion and extending to the anterior edge of the asymmetric body, the anterior support surface being configured to support a lesser tuberosity of the proximal end of the humerus when the proximal portion is implanted in the humerus; a posterior support surface defined by a posterior side of the protrusion and extending to the posterior edge of the asymmetric body, the posterior support surface being configured to support a greater tuberosity of the proximal end of the humerus when the proximal portion is implanted in the humerus; a generally triangular proximal support surface having a first side defined by the proximal end of the medial surface, a second side defined by a proximal end of the anterior support surface, and a third side defined by a proximal end of the posterior support surface, wherein the generally triangular support surface defines a generally triangular contact area configured to contact a native humeral head of the humerus when the proximal portion is implanted in the humerus, and wherein the proximal support surface is angled so as to be configured to support a humeral head of the humerus when the proximal portion is implanted in the humerus (claims 1 and 12); wherein the protrusion includes a fin (claim 5), wherein the proximal support surface forms an engagement point (claim 10), wherein at least one of the anterior support surface and the posterior support surface is concave (claim 11), wherein each of the plurality of proximal portions has a different size in a proximal-distal direction (claim 13), wherein each of the plurality of proximal portions has a different size in an anterior-posterior direction (claim 14), and claim 18),
Angibaud teaches a proximal portion including an asymmetric body having a proximal end, a distal end opposite the proximal end, a medial side, a lateral side opposite the medial side, an anterior edge, and a posterior edge opposite the anterior edge (see labelled diagram below); 
a medial surface (64) extending along at least a portion of the medial side, the medial surface having a proximal end and a distal end; 
a protrusion forming the lateral side of the asymmetric body (63), the protrusion extending in a lateral direction and being offset in an anterior direction, wherein the protrusion is configured to point toward a bicipital groove of the humerus when the proximal portion is implanted in the humerus (see 64, Fig. 4, and Para. [0044]), 

    PNG
    media_image1.png
    495
    345
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    666
    755
    media_image2.png
    Greyscale

an anterior support surface defined by an anterior side of the protrusion and extending to the anterior edge of the asymmetric body, the anterior support surface being configured to support a lesser tuberosity of the proximal end of the humerus when the proximal portion is implanted in the humerus (see labelled diagram above); 

a generally triangular proximal support surface having a first side defined by the proximal end of the medial surface, a second side defined by a proximal end of the anterior support surface, and a third side defined by a proximal end of the posterior support surface, wherein the generally triangular support surface defines a generally triangular contact area (formed by each side of the generally triangular surface) configured to contact a native humeral head of the humerus when the proximal portion is implanted in the humerus (note that this is a functional recitation and the device is capable of contacting the native humeral head in this manner), and wherein the proximal support surface is angled so as to be configured to support a humeral head of the humerus when the proximal portion is implanted in the humerus (note the generally triangular proximal shape seen in Fig. 3, also see labelled diagrams below) (claims 1 and 12); 

    PNG
    media_image3.png
    493
    345
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    446
    580
    media_image4.png
    Greyscale


wherein the protrusion includes a fin (see fin 64) (claim 5),
claim 10),
wherein at least one of the anterior support surface and the posterior support surface is concave (see Para. [0049])) (claim 11),
wherein each of the plurality of proximal portions has a different size in a proximal-distal direction (see Para. [0092] and [0094] and Figs. 4, 6, 10, 15, 16, and 19 for various embodiments) (claim 13),
wherein each of the plurality of proximal portions has a different size in an anterior-posterior direction (see Para. [0092] and [0094] and Figs. 4, 6, 10, 15, 16, and 19 for various embodiments) (claim 14),
wherein at least one of the anterior support surface and the posterior support surface of at least one of the proximal portions is concave (see Para. [0049] and concavity in Fig. 5) (claim 18).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the implant head of Langdale to have less solid material in the proximal portion of the implant as taught by Angibaud, such that the implant has a medial surface, a lateral protrusion, and a generally triangular proximal support surface formed by the proximal end of the medial surface, a proximal end of the anterior support surface, and a proximal end of the posterior support surface (claims 1 and 12), further including a fin (claim 5), an engagement point (claim 10), and concavity of the support surfaces (claim 11), as well as possible variations to the size of the implant in the proximal-distal (claim 13) and anterior-posterior (claim 14) directions, while also having a concave proximal portion (claim 18), as this generally triangular shape with concave surfaces will result in a smaller implant by volume as compared to a standard cylindrical implant shape, thereby reducing the amount of bone that must be replaced by the implant (see Para. [0049]).

Response to Arguments
Applicant's arguments filed 02/28/2022 have been fully considered but they are not persuasive. Applicant claims that because the reference does not disclose the specific orientation of the implant in the humerus as claimed in the amended claim set, the rejection is overcome. This argument is incorrect. The amendments made to the claim set are functional limitations; because this is an apparatus claim set, the prior art is only required to be capable of satisfying this limitation. Depending on the positioning that a surgeon chooses to use when placing the implant, both references described above would be capable of satisfying the new limitations. Furthermore, Angibaud does, indeed disclose a generally triangular angled surface. The triangular surface in question is defined by the region of the upper plate 61 contacting the triangular sides labelled above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY J LANE whose telephone number is (571)272-0720.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/H.J.L./Examiner, Art Unit 3773                                                                                                                                                                                                        

/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773